HENRIOD, Justice:
Appeal from a no-cause-of-action judgment after trial based on an alleged conversion in 1964 of a home radio antenna and lead-in wire, and for damages for a trespass incident to the conversion. Affirmed, with costs to defendants.
In spite of plaintiff’s urgence, the judgment was based on believable, although disputed evidence, to the effect that he knew who owned the property and stood mute during its repossession, — inconsistent with his claim of ownership or the concept of trespass de bonis asportatis and quaere *350clausum fregit, — and that there was, therefore,, no basis for an estoppel of defendants’ claim of ownership, as asserted by plaintiff.
CALLISTER, C. J., and TUCKETT, ELLETT, and CROCKETT, JJ., concur.